El Juez Pbesidente Señoe- Del Toko,
emitió la opinión del tribunal.
Lnis Padial Quiñones presentó en la Corte de Distrito de San Juan una solicitud de mandamus contra la Junta de Retiro de Funcionarios y Empleados Permanentes del Go-*641bienio Insular, alegando substancialmente que desde 1900 y en distintas fechas basta marzo 31, 1933, desempeñó diversos empleos en el Gobierno Insular, habiendo servido como Inspector en el Departamento de Sanidad desde agosto 1923 hasta marzo 1933 en que tuvo efecto su renuncia presen-tada con motivo de incapacidad para el servicio por razón de enfermedad; que en enero 1933 pidió a la Junta deman-dada su retiro acompañando certificaciones médicas erediti-vas de su incapacidad física; que en abril 1933 la Junta negó su petición basándose en el informe del Dr. García Cabrera expresivo de que el peticionario padece de linfangitis. en la pierna derecha y se queja de opresión cardíaca debida, a cierta infección específica, lesiones que a su juicio no cons-tituyen motivo de incapacidad total y permanente para el trabajo; que el peticionario pidió a la Junta que reconsi-derara su acuerdo y la Junta se negó, y que solicitada de nuevo la reconsideración, la Junta lo requirió para que se sometiera a otro examen por el Dr. García Cabrera a lo que el peticionario accedió y practicado insistió en su nega-tiva. El informe del segundo examen se transcribe. Fue general físico y parcial de la orina, la sangre y la caja to-rácica, llegando el doctor a las mismas conclusiones que en el primero: linfangitis de la pierna derecha, y queja de opre-sión cardíaca con palpitaciones originada por infección sifilítica, agregando que los ataques agudos de la linfangi-tis, ocasionales, imposibilitan temporalmente al paciente para el trabajo.
Bajo esas circunstancias, sosteniendo que de acuerdo con la sección 6 de la Ley No. 104 de 1925 (pág. 949), la Junta está obligada a reconocer el derecho' al retiro que tiene el peticionario, solicitó la expedición del mandamus.
Un auto condicional fué librado. Excepcionó y contestó, la Junta. Se llamó el caso para la vista, declarando en ella, los Doctores Sifre, Sub-Comisionado de Sanidad, Domín-guez, Jefe de Unidad de Salud Pública, y García Cabrera, *642médico de la Junta de Retiro, y el peticionario. La corte dictó finalmente su sentencia resolviendo el caso en pro del peticionario.
Apeló la Junta, celebrándose la vista del recurso el 3 de mayo último con asistencia e informe de los abogados de ambas partes. El alegato escrito del apelado, sin embargo, no se radicó basta el 7 de junio actual.
En la relación del caso y opinión que sirve de base a la sentencia se dice, en parte, lo que sigue:
“Yendo abora a los méritos del caso, la declaración de Ramón J. Sifre y de César Domínguez, quienes fueron los jefes superiores del peticionario' mientras desempeñó en Humaeao el cargo de inspector de sanidad en el distrito de Humaeao, es terminante el becbo de que el postulante estaba físicamente incapacitado para rendir un servicio útil y eficiente a causa de una "enfermedad crónica, al extremo de que según declaró el propio Dr. Sifre, si el postulante no hubiera solicitado su retiro, entonces él hubiera recomendado al Comisionado de Sa-nidad que lo pidiera él. El testimonio de estos dos médicos robus-tece el del peticionario. En cuanto a su estado de salud, el Dr. García Cabrera, que fué el médico que lo examinó a nombre de la junta querellada, ratificó su manifestación de que el postulante ‘no está incapacitado total y permanentemente para el trabajo, pero sí sufre de ataques agudos de linfangitis que le incapacitan temporal-mente.’ Además encontró también que el postulante tiene una afec-ción en su sistema eardio-vascular que no le permite hacer esfuerzos continuados. Estos son los hechos. Vamos al derecho.
“La Ley No. 104 de 1925 (pág. 271) (sic) establece el retiro de los funcionarios y empleados permanentes del Gobierno Insular de Puerto Rico; abarca y comprende a todos los empleados en el ser-vicio civil clasificado o no clasificado, con la sola excepción de los jue-ces del Tribunal Supremo, catedráticos de la Universidad, maestros de escuela, miembros de la Policía Insular y empleados municipales. Está fuera de discusión que el empleado está incurso en la ley refe-rida. Está fuera de discusión que el empleado está padeciendo de una linfangitis crónica con lesiones eardio-vasculares. Lo que tene-mos que resolver es: 1. — Si estas lesiones incapacitan físicamente al peticionario de acuerdo con la sección 6 de la ley; y 2. — .Si la junta recurrida tiene facultad discrecional alguna para conceder o negar la pensión.
*643“En cuanto al primer extremo, la sección 6 de la ley, en lo ati-nente al caso que resolvemos, dispone: (a) que todo funcionario o empleado que haya servido no menos de siete anos al Gobierno Insular y que antes de tener derecho al retiro por razón de edad o vo-luntariamente (secciones 4 y 8 de la ley) quedare físicamente inca-pacitado ‘para rendir un servicio útil y eficiente por causa de enfer-medad o daño, siempre que tal enfermedad o daño no haya sido mo-tivado por parte del funcionario o empleado, será retirado a su soli-citud o a petición del jefe áje su departamento u oficina, con una pensión que se computará de acuerdo con los preceptos de la sección 7 de la ley.’ Este es, en síntesis, el precepto que tenemos que inter-pretar. De suerte que si este peticionario fué empleado del Gobierno Insular, y antes de tener 55 años de edad y prestar 15 años de ser-vicio, o antes de prestar 20 años de servicio, ha quedado incapacitado físicamente para rendir un servicio útil y eficiente por causa de una enfermedad que no ha sido motivada por hábitos viciosos, intemperancia o mala conducta, y así lo ha hecho manifiesto a la junta re-currida, ésta de acuerdo con la ley no tiene otra función qué retirarlo concediendo la pensión de acuerdo con los preceptos de la ley. De las admisiones de la parte recurrida encontramos que el postulante presentó a la junta todo lo que podía presentar: certificaciones de médicos y de sus superiores; unas en cuanto a su estado de enfer-medad, y otras en cuanto a su incapacidad. Se abroquela la junta en que los informes que le fueron rendidos por su médico no revela-ban aquella incapacidad física, y que en uso de sus facultades no le obligaban a conceder la pensión. El Dr. García Cabrera en su primer informe manifiesta que las lesiones no constituyen en el postulante motivo de incapacidad total y permanente para el trabajo; en el segundo informe manifiesta que el postulante padece una linfangitis que le imposibilita temporalmente para el trabajo.
“Las tantas veces citada sección 6 de la ley de retiro, todo lo que pide es que el empleado quede físicamente incapacitado para rendir un servicio útil y eficiente. La única autoridad para determinar si el servicio que presta un empleado es útil y eficiente, es el jefe de la oficina o departamento en que el empleado presta sus servicios. La Junta de Retiro no tiene facilitad alguna ni discreción para deter-minar si los servicios de un empleado son útiles y eficientes. Si él empleado pone a la junta en condiciones de conocer su estado de salud y así mismo mediante certificaciones de sus superiores hace mani-fiesta la incapacidad para un servicio eficiente y útil, él deber de la junta es ministerial e imperativo, ya que dadas estas condiciones, el *644empleado será retirado con una pensión de acuerdo con la ley.” Las itálicas del último párrafo son nuestras.
Creemos que el criterio de la corte sentenciadora con respecto a las facultades de la Junta es erróneo.
La sección 6 de la Ley No. 104 de 1925, Leyes de 1925, p. 953, invocada por el peticionario prescribe que todo funcionario o empleado que quedare físicamente incapacitado para rendir un servicio útil y eficiente por causa de enfermedad o daño, tendrá derecho al retiro, siempre que la enfermedad o el daño no hubieren sido motivados por hábitos viciosos, intemperancia o majla conducta voluntaria, disponiendo además que no se concederá retiro a ningún funcionario o empleado sin ser examinado por un médico al servicio del Gobierno o por un médico o cirujano debidamente autorizado para ejercer su profesión o por una Junta de Médicos o Cirujanos designada al efecto por la Junta, debiendo el funcionario o empleado encontrarse inhabilitado físicamente en la medida y forma provistas.
La sección 11 de la propia ley dispone:
“Sección 11. — Las pensiones que se concedan de acuerdo con esta Ley, serán pagadas mensualmente el primer día laborable del mes siguiente al mes u otro período a que corresponda la pensión, y el pago de las pensiones y reembolsos se liará por cheques expedidos en la forma y con las garantías que sean prescritas por el Auditor de Puerto Rico. La solicitud para retiro se hará en la forma que pres-criba la-Junta de Retiro, y se dirigirá por el empleado al jefe del departamento u oficina donde hubiere prestado o estuviere prestando servicios, y dicho jefe la transmitirá a la Comisión del Servicio Civil Portorriqueño para que ésta expida el certificado del tiempo de ser-vicios prestados por el solicitante. La Comisión de Servicio Civñ devolverá la solicitud a la Junta de Retiro con todos los documentos creditivos de los servicios prestados por el solicitante, y la junta re-solverá si la pensión solicitada puede ser concedida y el montante de ella, de acuerdo con esta Ley. Las pensiones deberán ser consi-deradas y resueltas de acuerdo con el número de orden de presenta-ción que corresponda a cada una de ellas, según el registro que deberá llevar la junta; Disponiéndose, que cuando los fondos disponibles para pensiones no alcanzaren para atender a todas las solicitudes presen-*645laclas, la Junta de Retiro podrá dar preferencia a aquellas solicitu-des, que de acuerdo con las circunstancias y méritos de cada caso, sean a ello acreedoras, lomando en consideración la inhabilidad física, 'edad y tiempo de servicios del solicitante.
“Al aprobarse la pensión la junta lo notificará al jefe del depar-tamento u oficina a que pertenezca o haya pertenecido el funcionario o empleado, al Auditor y al Tesorero de Puerto Rico, respectivamente, para los efectos del pago mensual del importe de la pensión concedida. Cuando se tratare de servicios prestados con anterioridad a la crea-ción de la Comisión de Servicio Civil Portorriqueño, y ésta no pudiera certificar sobre los servicios prestados, la Junta de Retiro tendrá fa-cultad para admitir cualquier prueba documlental que se le someta por la parte interesada, y al ser aceptada dicha prueba, tendrá el mismo valor que el certificado de la Comisión del Servicio Civil men-cioiiado en esta sección. La Junta de Retiro podrá practicar las in-vestigaciones que crea convenientes, y sus miembros tendrán facultad para tomar juramentos en relación con las disposiciones de esta Ley.” Itálicas nuestras.
Y esta corte, recientemente, en el caso de Font v. Junta de Retiro, 48 D.P.R. 24, 29, después de analizar nuestra pro-pia jurisprudencia, dijo:
“Admite el peticionario que la junta antes de actuar debe satis-facerse a sí misma del estado de hechos que previene la ley. ¿Y cuál es el estado de hechos que debe producirse en este caso para que proceda la concesión del retiro"? La ley lo dice claramente: la inca-pacidad física del empleado para rendir un servicio útil y eficiente por causa de su enfermedad. ¿Cómo puede la junta, sin ejercer alguna discreción en la apreciación de la prueba, formular su juicio sobre la existencia o inexistencia del hecho en aquellos casos en que los médicos difieran en cuanto a esta cuestión fundamental? La incapacidad, si existe, es un hecho que debe acreditarse. La misión de la junta no es establecer el hecho, sino reconocer su existencia cuando le ha sido acreditado, pero si no queda satisfecha de su exis-tencia no puede quedar obligada a aceptarlo.”
 Prescindiendo de si el juicio de la corte de dis-trito debió formarse únicamente a base del examen de lo que estuvo ante la Junta para dictar las resoluciones de que se queja el peticionario, por no baber sido suscitada la cues-tión, y fundándonos en el resultado de la evidencia practi-*646cada por el peticionario ante la corte de distrito tal como lo resume el juez sentenciador en su relación del caso, que es adoptar la posición más favorable que puede adoptarse para con el peticionario, aún así creemos que no cabe con-cluir que la Junta procediera arbitrariamente o abusara de su discreción al apreciar la prueba o las circunstancias con-currentes. El mcmdamus debió en tal virtud declararse sin lugar.
Volvemos a referirnos a la opinión de esta corte en el caso de Font v. Junta de Retiro, supra, esta vez a aquella parte de la misma que dice :
“En cuanto a la precedencia del auto de mcmdamus, hemos de-clarado, interpretando la ley, que los tribunales superiores, al ejercer su propia y sana discreción en el uso de este recurso flexible, revisan y regulan hasta cierto punto la discreción de juntas y tribunales in-feriores, aún en casos en que el deber es tal que necesariamente re-quiere el examen de evidencia y la decisión de cuestiones de derecho y de hecho. Muñoz v. Ramos, supra. La corte puede apreciar la evidencia sometida a la junta para apreciar si se ha cometido alguna arbitrariedad o se ha incurrido en un error tan manifiesto y palpable que esté justificada la expedición de un auto de mandamus. El ejer-cicio de la facultad discrecional no debe ser caprichoso, abusivo y ar-bitrario, porque allí donde intervienen estos elementos puede decirse que no se ha ejercido discreción. Si se incurre en un error de tal naturaleza que equivalga a una negación de la justicia, los tribunales estarán justificados en intervenir mediante este procedimiento extraor-dinario para corregir el error. Dyer v. Rossy, 23 D.P.R. 772. Hemos, leído la solicitud en este caso. De la misma surge que fueron someti-dos a la junta los informes de los Dres. Martínez Rivera y de Juan, de-signados por el peticionario, y de los Dres. Gutiérrez Igaravídez y Costa Mandry, designados por la referida Junta, amén del informe del Dr. García Cabrera, que se produjo algún tempo después. Es verdad que se alega que la junta no concedió valor al dictamen de los Dres. Martínez Rivera y de Juan; pero esto, que parece más bien una conclusión que la alegación de un hecho, no puede interpretarse en el sentido de que la Junta dejó de considerar y apreciar el informe de los referidos médicos. No se alega que este organismo haya in-currido en error manifiesto ni que haya sido arbitrario en el ejer-cicio de su discreción. Por el contrario, se dice que la junta recurrida carece de facultad para determinar por sí misma, como lo ha hecho *647en este caso, el beelio de la incapacidad física del peticionario, vi-niendo obligada a aceptar el dictamen médico ofrecido por éste pro-cedente de facultativos al servicio del gobierno.

Debe revocarse la sentencia recurrida y dictarse otra de-clarando -sin lugar la petición, sin especial condenación de costas.